Table of Contents As filed with the Securities and Exchange Commission on November 20, 2007, Registration No. 333-120329 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ARRHYTHMIA RESEARCH TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 72-0925679 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 25 Sawyer Passway, Fitchburg, MA 01420; (978) 345-5000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) ARRHYTHMIA RESEARCH TECHNOLOGY, INC. 2 (Full title of the plan) David A. Garrison Chief Financial Officer Arrhythmia Research Technology, Inc. 25 Sawyer Passway Fitchburg, MA 01420 (Name and address of agent for service) (978) 345-5000 (Telephone number, including area code, of agent for service) Copies to: Kathleen Cerveny, Esq. Ellenoff Grossman & Schole, LLP 1627 K St. NW, Suite 1000 Washington, DC 20006 Telephone:(202) 470-4921 Facsimile:(240) 491-3980 CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $.01 par value 200,000 shares (1) $ 8.77(2) $ 1,754,000 (2) $ 53.82 Common Stock, $.01 par value 200,000 shares (3) (3) (3) (4) (1) Pursuant to Rule 416 under the Securities Act of 1933, as amended, an indeterminate amount of additional shares of common stock, which may become issuable pursuant to the anti-dilution provisions of the 2001 Stock Option Plan, as amended(the “Plan”) are also being registered hereunder.The shares being registered consist of the following shares, which may be reoffered and resold from time to time: (a) an aggregate of 200,000 shares pursuant to amendment of the 2001 Stock Option Plan on May 11, 2007, and (b) an aggregate of 197,000 shares registered on Form S-8 (File No. 333-111326) which registration statement is incorporated herein by reference. (2) Estimated solely for the purpose of calculating the registration fee, pursuant to Rule 457(c) and (h)(1) under the Securities Act of 1933, as amended.The price per share and aggregate offering price are based on the average of the high and low prices of Registrant’s common stock as reported on the American Stock Exchange on November 15, 2007. (3) Represents the same shares described in the line above, which may be resold by the holder. (4) Pursuant to Rule 457(h)(3), no additional fee is payable since the shares, which may be offered for resale, are the same shares being registered hereby upon their initial issuance pursuant to the Plan. EXPLANATORY NOTE This registration statement is being filed pursuant to General Instruction E to Form S-8 to reflect that the Board of Directors and majority of the stockholders of Arrhythmia Research Technology, Inc. (the “Company”) have amended the Company’s 2001 Stock Option Plan (as amended, the “Plan”).This amendment increased the number of shares included in the Plan by 200,000 shares of common stock issuable upon exercise of options, which may be granted pursuant to the Plan.The Company hereby incorporates by reference the contents of its registration statement on Form S-8, File No. 333-111326, as to 197,000 shares issuable pursuant to options granted or to be granted under the Plan. This Post Effective Amendment No. 1 contains several parts.
